Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered April 4, 2013, which granted defendant Jihad Skeif s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*569Skeif presented unrefuted evidence that the vehicle operated by codefendant Ira H. Foreman made a left turn across the path of Skeif s oncoming vehicle in violation of Vehicle and Traffic Law § 1141, and that he applied his brakes, but could not avoid the collision (see Griffin v Pennoyer, 49 AD3d 341, 341-342 [1st Dept 2008]). Skeif properly supported his motion with admissible evidence by submitting the parties’ deposition transcripts (see Franco v Rolling Frito-Lay Sales, Ltd., 103 AD3d 543, 543 [1st Dept 2013]).
Plaintiff, a passenger in Foreman’s vehicle, failed to raise a triable issue of fact. She failed to submit any evidence supporting her claim that Skeif could have avoided the accident by paying proper attention (see Cadeau v Gregorio, 104 AD3d 464, 465 [1st Dept 2013]). Moreover, there is no evidence in the record that Skeif was speeding or was otherwise negligently operating his vehicle (see id.).
Concur — Acosta, J.P, Renwick, Moskowitz, Freedman and Feinman, JJ.